Citation Nr: 0029000	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-14 655	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 22, 1977, to 
June 14, 1982.  He also had 4 years, 8 months, and 29 days of 
active service prior to October 22, 1977.

In May 1987, the Board denied a claim of service connection 
for an acquired psychiatric disorder.  See 38 C.F.R. 
§ 20.1100 (1999).  Thereafter, applications to reopen where 
denied by the RO in April 1992, July 1993, and August 1994, 
as well as by the Board in February 1997.  In April 1998, the 
RO, without specifically addressing the question of whether 
new and material evidence had been presented since the 
February 1997 decision, again denied service connection for 
an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  In November 1999, the Board 
found that new and material evidence to reopen the previously 
denied claim of service connection had been submitted.  The 
Board reopened the claim, but found that it was not well 
grounded under the law as then set forth in 38 U.S.C.A. 
§ 5107 (West 1991).

Thereafter, the appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2000, the 
appellant's representative and VA General Counsel filed a 
joint motion to vacate the Board's November 1999 decision to 
the extent that it denied the veteran's claim as not well 
grounded.  By a July 2000 order, the Court vacated the 
Board's decision insofar as it denied service connection for 
an acquired psychiatric disorder and remanded the case to the 
Board for further action.  

(Given the language of the joint motion, and the Court's 
order, the Board concludes that the Court's July 2000 order 
did not vacate that part of the Board's November 1999 
decision that reopened the claim of service connection.)



REMAND

In the July 2000 joint motion, the Board was instructed to 
fully assist the veteran with his claim by re-examining the 
evidence and seeking any other evidence that is necessary to 
support its decision.  In order to comply with this 
instruction, the Board finds that a remand to the RO for 
further evidentiary development is required.

Medical records prepared during the veteran's military 
service show that the veteran experienced problems that were 
variously diagnosed as adult situational reaction with 
reactive depression (see service medical records dated in 
November 1980), an adjustment disorder with depressed mood 
associated with termination of a relationship (see Cumberland 
County Mental Health Center treatment records, dated from 
June 1981 to October 1981), a personality disorder (see 
Cumberland County Mental Health Center treatment records, 
dated from June 1981 to October 1981), and a psychiatric 
disorder suspected to be schizophrenia treated with Thorazine 
(see service medical record dated in August 1979).  
Additionally, a March 1981 service medical record shows the 
veteran's complaints of a nervous stomach attributed to 
problems with a relationship.  

Within the first year following the veteran's separation from 
military service, the veteran was diagnosed with a depressive 
reaction in February 1983 (see VA treatment record dated in 
February 1983) and an adjustment disorder with mixed 
emotional features and mental retardation in June 1983 (see 
Cumberland County Mental Health Center treatment records 
dated in June 1983).  

Thereafter, the veteran's difficulties were variously 
described as generalized anxiety disorder and a dependent 
personality disorder with a history of decreased intelligence 
(see treatment records from Southeast Regional Mental Health 
Center 

dated from September 1983 to December 1983), generalized 
anxiety disorder with depression, possible organic brain 
syndrome, and dementia with depression and possible severe 
cerebral dysfunction involving both hemispheres (see VA 
treatment records dated in December 1983, January 1984, 
February 1984, May 1984, May 1985, June 1985, October 1985, 
November 1985, and December 1985), adjustment disorder with 
anxiety and depression, possible dementia secondary to a 
claimed heat stroke, inadequate personality versus borderline 
mental retardation, and possible Ganser's syndrome (see VA 
hospitalization records dated in 1985), progressive dementia 
of unknown etiology (see VA neuropsychiatric examination 
dated in January 1985), and dementia, pre-senile onset, of 
unknown etiology, and possible severe personality disorder 
characterized by extremely regressive behavior manifested by 
severe deficits in intellectual functioning (see VA 
examination report dated in October 1985).  In June 1985, a 
clinical psychologist at Womack Army Community Hospital 
reported that the veteran, while in military service, had 
been seen on an outpatient basis twice weekly for depression, 
anxiety, and decreased ability to perform duties within his 
military occupational specialty.

More recently, the veteran's problems have been diagnosed as 
organic mental disorder, obsessive compulsive disorder, 
dysthymia, a mood and thought distortion of unknown etiology, 
a dulling of the intellect, speech impairment, and a marked 
reduction of functioning (see April 1993 statement from the 
Cumberland Counseling Center and treatment records from the 
Cumberland Counseling Center dated from November 1992 to July 
1994), schizo-affective disorder (see letters from Terresa W. 
Atwater, M.D., dated in May 1993 and August 1994), obsessive 
compulsive disorder, and dysthymia (see private treatment 
records from Ravenhill Counseling Center, dated from March 
1992 to April 1993), and dysthymic disorder, borderline 
personality disorder, and a provisional diagnosis of dementia 
(see VA examination reports dated in November 1997 and 
January 1998).


As to the origin of the veteran's difficulties, Dr. Atwater, 
in her May 1993 letter, reported that she had seen the 
veteran for a schizo-affective disorder since March 1992, 
which disorder had started prior to his discharge from 
military service.  In an August 1994 letter, Dr. Atwater 
stated that she initially saw the veteran in April 1992, but 
her diagnosis of a schizo-affective disorder was based on the 
history provided to her by the veteran.  In April 1993, a 
clinical social worker opined that the veteran's mental 
illness was not of an early onset.  It was felt that some 
event, or series of events, in adulthood had precipitated his 
current situation.  In addition, numerous examiners have 
reported that the origin and etiology of the veteran's 
problems were unknown.  A January 1998 VA examiner opined 
that psychological testing revealed a probable organic 
condition of unknown origin that could possibly be reflective 
of an unresolved learning disability affecting visual-motor 
abilities.  Moreover, a November 1997 VA examiner 
specifically opined that, 

[t]he veteran does not show any signs of 
a schizophrenia illness.  He has been 
diagnosed as having various personality 
disorders and also depress[ion] and 
dementia.  There was also a mention in 
the chart that he had emotional 
difficulties dating back to his 
childhood.  Because of the disparity of 
the various diagnos[e]s in the past and 
because of his apparent improvement . . . 
over the past 12 years is not consistent 
with a progressive dementing process.

The Board finds that, because the record contains such widely 
different opinions as to the correct diagnosis of any current 
psychiatric disorder(s) and as to the origin of any such 
disability, because VA's duty to assist requires that the 
veteran be given a thorough and contemporaneous examination 
that takes into account the records of prior examinations and 
treatment, and in order to comply with the mandate of the 

July 2000 Court order, the claim must be remanded for a 
clarifying VA examination.  

This case is REMANDED to the RO for the following actions:

1.  The appellant should be allowed to 
supplement the record on appeal.  The RO 
should obtain and associate with the 
record all private and VA treatment 
records relevant to the appellant's 
claim, that are not already part of the 
record, including all of the veteran's 
current therapy records.  38 C.F.R. 
§ 3.159 (1999).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning any such claim.

3.  The veteran should be scheduled for 
psychological testing.  Thereafter, he 
should be examined by two psychiatrists 
for the purpose of arriving at a 
consensus opinion as to the current 
diagnoses and relationship to military 
service, if any.  The examiners should 
review the claims file, examine the 
veteran, and provide an opinion as to the 
veteran's current diagnoses.  Next, the 
examiners should provide an opinion as to 
whether any current psychiatric disorder 
is a progression of a previously 
diagnosed disability, a correction in an 
error in prior diagnosis, or the 
development of a new and separate 
condition.  Lastly, the examiners should 

provide a consensus opinion as to the 
medical probability that any current 
diagnosis is attributable to military 
service.  All opinions should be 
explained in the context of other 
opinions of record, including the report 
of possible schizophrenia in military 
service, Dr. Atwater's May 1993 opinion, 
and the November 1997 and January 1998 
opinions by VA examiners.

4.  The RO should re-adjudicate the 
claim.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued that 
addresses the RO's adjudicatory action 
and all the evidence of record received 
since issuance of the June 1998 statement 
of the case (SOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


